Order filed April 16, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00540-CV
                                   ____________

                        FELIX P. BABAUTA, Appellant

                                        V.

    DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-23475

                          REINSTATEMENT ORDER

      This court abated this appeal on October 10, 2017 in order to allow the trial
court to hold a hearing to make a determination regarding the alleged inaccuracy in
the reporter’s record. On June 8, 2018 the trial court held a hearing to determine
whether the reporter’s record contains inaccuracies. On June 28, 2018 the trial
court signed an order finding the record to be accurate. This order is not a part of
our record.

      The County Clerk of Harris County is directed to file a supplemental clerk’s
record on or before April 30, 2019, containing the trial court’s order signed on
June 28, 2018.

                                  PER CURIAM